Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed, before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,293,485  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Amendment
Applicant filed a preliminary amendment on 08/21/2020. Claims 9-30 have been cancelled and claims 31-32 have been added. Accordingly, claims 1-8, 31 and 32 are pending. 
Error Statement
The reissue error statement provided on 08/21/2020 is acceptable (see1414.03) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 20120146886) in view of Kim et al. (US 20080062373) further in view of Hashimoto (US 6,486,544).
Regarding claim 1, Minami (fig. 2B and annotated fig. 9) teaches a method for manufacturing a flexible display device comprising the steps of: forming a substrate 70 defined by a display area 30 and a non-display area (80; 81) being an outer region of the display area and including a link area 81 and a pad area 80, using a flexible material [¶0047]; forming gate lines in the display area; wherein the bending area bends such that the pad area of the non-display area is disposed on the lower surface of the substrate; forming data lines, wherein the data lines are formed in the display area on a interlayer 

    PNG
    media_image1.png
    505
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    233
    610
    media_image2.png
    Greyscale


However, Kim (see fig. 5) teaches a method of making an image display having a TFT pixel structure comprising the steps of forming a buffer film 101 over the surface of the substrate 100; forming a gate insulation film 103 over the surface of the buffer film; forming gate lines 104 in the display area on the gate insulation film 103; forming an interlayer insulation film 105 over the entire surface of the gate insulation film such that the interlayer insulation film covers the gate lines 104 [¶00141]

    PNG
    media_image3.png
    263
    416
    media_image3.png
    Greyscale

It is noted that the structure disclosed by Kim is a well-known thin film transistor (here and after TFT) where the gate is formed over the semiconductor layer instead of an 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the TFT pixel of Minami according to the method discloses by Kim as to include the steps of forming a buffer film over the surface of the flexible substrate; forming a gate insulation film over the surface of the buffer film; forming gate lines in the display area on the gate insulation film; and forming an interlayer insulation film over the entire surface of the gate insulation film such that the interlayer insulation film covers the gate because the claimed elements and the process of making them are known in the prior art and the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Minami in view of Kim does not teach the step of forming a hole in the bending area. However, Hashimoto (e.g. fig. 7) teaches the step of forming a through hole 400 in the bending area of a flexible substrate 40 and having an interconnecting pattern over the hole.  By forming the hole in the substrate, the resilience of the substrate can be reduced, and the bent state can be more easily maintained (col. 4/ll. 22-25).

    PNG
    media_image4.png
    240
    148
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to form a bending hole in the bending area of the flexible display disclosed by Minami in view of Kim which includes a buffer film, a gate insulation film and an interlayer insulation film to reduce the resilience of the substrate and to maintain the state of the substrate as taught by Hashimoto.
Regarding claim 31, Minami in view of Kim further in view of Hashimoto teaches that the links includes a portion overlapping with the first bending hole in the bending area. Note that in Hashimoto the liking parts of the wiring pattern 412 overlap the bending hole or slit (see fig. 7 or 8) while in Minami the wiring are formed on the bending area.
Regarding claim 32, Minami in view of Kim further in view of Hashimoto teaches that the length of the first bending hole in a width direction of the link is larger than a width of the link. Note that in Hashimoto the length of the hole is larger enough to accommodate more than one wiring layer (see fig. 7 or 8).
Allowable Subject Matter Over the Prior Art
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art make of record alone or in combination does not teach the steps for forming the bending hole as claimed in claims 2 and 8.
Claims 3-7 are allowable over the prior art as being dependent on objected claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/JAMES A MENEFEE/Primary Examiner, Art Unit 3992   

/Jean C. Witz/Supervisory Primary Examiner, Art Unit 3991